NO. 12-19-00279-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

TIMOTHY SCOTT OWENS,                                    §       APPEAL FROM THE 349TH
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                §       HOUSTON COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Timothy Owens appeals the trial court’s order revoking his community supervision.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We modify and affirm as modified.


                                                BACKGROUND
        Appellant was charged by indictment with burglary of a habitation, a second degree
felony. 1 Pursuant to a plea bargain, Appellant entered a plea of “guilty” and the trial court
deferred finding Appellant “guilty” and placed him on community supervision with terms and
conditions for ten years. 2
        Subsequently, the State filed a motion to revoke Appellant’s community supervision
alleging that he violated certain terms and conditions thereof. Specifically, the State alleged that
Appellant violated the trial court’s community supervision order by failing to obey the law
         1
           The State further alleged that Appellant had been previously convicted of two sequential felonies which
elevated his punishment range to twenty five years to ninety nine years or life imprisonment. See TEX. PENAL CODE
ANN. § 12.42 (d) (West 2019).
        2
          Pursuant to the plea bargain, the State agreed to abandon one of the enhancement allegations, and
Appellant pleaded “true” to the remaining enhancement allegation.
because he committed the offenses of burglary of a building and fleeing a peace officer. In
addition to the allegations that Appellant committed new offenses while on community
supervision, the State further alleged that Appellant failed to satisfactorily perform his
community service hours and failed to satisfy all his financial obligations.
        The trial court conducted a hearing on the State’s motion, and Appellant pleaded “not
true” to all of the State’s allegations. At the hearing, two Arlington, Texas Police Department
Officers, Gary Jones and Cliff Elliot, testified to the circumstances regarding Appellant’s arrest
for burglary of building and fleeing a peace officer. Melanie Goolsby, the indirect case manager
for the Houston County Community Supervision Department, testified that Appellant was
delinquent in completing his community service, as required by the terms and conditions of his
community supervision. Goolsby also testified that Appellant was delinquent in his financial
obligations.
        Following the presentation of evidence and arguments of counsel, the trial court found
the allegations that Appellant had committed the offenses of burglary of a building and fleeing a
police officer to be “true,” but found the allegations that Appellant was delinquent in his
financial obligations “not true” because the State did not offer sufficient evidence to establish
that Appellant had the ability to meet his financial obligations.                    The trial court revoked
Appellant’s community supervision and sentenced him to imprisonment for eighteen years. This
appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807
(Tex. Crim. App. [Panel Op.] 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is unable to raise any
arguable issues for appeal. 3



        3
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
2
        We have considered counsel’s brief and conducted our own independent review of the
record. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. We have found no reversible error.


                                        JUDGMENT MODIFICATION
        Appellant urges us to modify the trial court’s judgment and the bill of costs to delete the
assessment of attorney’s fees against Appellant because Appellant was initially found to be
indigent by the trial court and there is no evidence in the record to support an award of attorney’s
fees against him.
        The trial court’s judgment reflects that Appellant “has financial resources that enable
[Appellant] to offset in part or in whole the cost of the legal services provided to [Appellant]”
and further orders Appellant to pay the court appointed attorney’s fees in his case. The bill of
costs includes $400 in court appointed attorney’s fees. However, the record reflects that the trial
court found Appellant to be indigent and appointed counsel to represent him. “A defendant who
is determined by the court to be indigent is presumed to remain indigent for the remainder of the
proceedings in the case unless a material change in the defendant’s financial circumstances
occurs.” TEX. CODE CRIM. PROC ANN. art. 26.04(p) (West Supp. 2019); see Fulmer v. State, 401
S.W.3d 305, 318–19 (Tex. App.–San Antonio 2013, pet. ref’d) (holding the trial court erred in
ordering an indigent criminal defendant to pay court-appointed attorney’s fees when there was
no evidence of a material change in his financial circumstances). Here, nothing in the record
shows a material change in Appellant’s financial circumstances since counsel was appointed to
represent him. Absent a showing of a material change in Appellant’s financial circumstances, it
was error for the trial court and district clerk to assess attorney’s fees against Appellant in the
judgment and bill of costs. See Benavidez v. State, 423 S.W.3d 520, 522 (Tex. App.–San
Antonio 2014, no pet.)
        Because the assessment of attorney’s fees against Appellant was erroneous, it must be
corrected. Accordingly, we reform the judgment and bill of costs to delete the assessment of
attorney’s fees. See Green v. State, No. 04–13–00018–CR, 2013 WL 6200328, at *2 (Tex.
App.–San Antonio Nov. 27, 2013, no pet.) (mem. op., not designated for publication) (reforming



313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief
has expired and no pro se brief has been filed.




                                                       3
both the judgment and the bill of costs to delete the assessment of attorney’s fees against an
indigent criminal defendant).


                                                  CONCLUSION
         Having performed an independent review of the record and having determined that there
is error in the judgment revoking Appellant’s community supervision, we modify the trial court’s
judgment revoking Appellant’s community supervision by deleting the language in the trial
court’s order that states that Appellant must pay his court appointed attorney’s fees and by
deleting the $400 in court appointed attorney’s fees from the bill of costs.
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and having found no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal of the trial court’s judgment revoking Appellant’s
community supervision, as modified, is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing is overruled by this court. See TEX.
R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 9, 2020


                                         NO. 12-19-00279-CR


                                   TIMOTHY SCOTT OWENS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No. 16CR-135)

                    THIS CAUSE came to be heard on the appellate record and the brief filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be modified and as modified, affirmed.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be modified by deleting the language in the trial court’s order that states that
Appellant must pay his court appointed attorney’s fees and by deleting the $400 in court
appointed attorney’s fees from the bill of costs; in all other respects the judgment of the trial
court is affirmed; and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.